Title: To James Madison from Joseph Wheaton, 4 March 1813
From: Wheaton, Joseph
To: Madison, James


Excellent SirMaumie Rapids Fort Megs March 4. 1813
General Harrison leaves this tomorrow the expidition marched as I mentioned in my last, a small reinforcement marches as a covering party commanded by Major Alexander—with the Pittsburg & Greensburg Voluntiers Captn. Butler, we have not yet heard from the detachment. They took the Lake and followed the chain of little islands—for Malden. I wish them Success but doubt: too much a forlorn hope yet tis possible to Succeed. I am now, and have been for Some time doing all the duties of the Quarter Master Generals department at this post, and without assistance. The movements are considerable & perplexing to Supply forage which is packed from upper Sandusky 70 miles by the road 55 perhaps on a line, all our bread is also transported and whiskey—in addition to these duties all the transportation issues of forage and provisions pass my hands to prevent impositions in the department all the teams for hauling Materials for building the Batteries eight Block Houses—Store Houses, Magazines forage house, and picqueting in ground ten acres of ground Some officers Say 15. tis not So much Tis a garrison for 15 hundred or two thousand men. I mention this to Shew you Sir, that after doing all those duties at upper Sandusky carying up 20,000 Bushels of forage and complete the works at that post Supplying this at the Same time—from my arrival there—I have no assistance except a boy. Capt Piatt D Q Master Genl ordered me here, and has left the post Some time Since to Settle his accts and left me all the duty and drugery, that I have been the very pack horse of the army.
Nothing Shall however be omitted within my feeble powers to execute, My health has vibrated empaired & restored, and Shaken Doctr. Pendegrass has been friend and Support, and kept me on my horse & feet, and therefore have not yielded or relaxed in my duty for a Moment by day or by night tho we are in mud to half leg deep and water in our tents. Yet I persevere through every difficulty—and atten⟨d⟩ to every care. But Sir I am not in my element and as my heart, my mind, and all its powers are with you I cannot but repeat My earnest desire to be placed where I can have more confidence in Myself—educated a Soldier, & a Soldier by p[r]actice My disire, and ambition is to be in the line of the army. There I can be useful, and tis my wish to be—yet tho My family pull me by all the tender cords of my heart, I cannot return to them untill I come by way of Malden and Niagara at least, or that the Lyon Crouches.
Intreat your betterself to cherish the hopes of my family. I cannot See them untill an opportunity affords me more grateful feelings. Majr. Garard taken at the river reason is in camp, he was in the unfortunate affair with Genl. Winchester—which has lost us Malden and upper Canada he only confirms account⟨s⟩ we had before of the fate of that day. Majr. Madison was well—behaved Most Gallantly—but of G Winchester I Say little—he is to be tryed perhaps Shot. Let me refer you to docter Pendegrass. With the Homage of my whole heart I am Sir faithfully your devoted Servant
Joseph Wheaton
